The plaintiff in error was convicted in the county court of Tulsa county on a charge of having the unlawful possession of intoxicating liquor and was sentenced to pay a fine of $500 and to a term of six months in the county jail. Certain officers with a search warrant went into the vicinity of the residence of defendant and observed numbers of cars driving up, and bottles passing from defendant to the occupants of the cars, and observed the defendant going to the bed of the creek near the place, evidently where the source of supply was located. The defendant was coming away from the creek with a gallon jug in his hand; they attempted to arrest him, and he broke the jug, but the officers preserved some of its contents, which was admitted in evidence. Several assignments of error are argued, but none of them have any merit. The evidence of guilt is overwhelming. The judgment is affirmed.